 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT
Eastern Distict of Wisconsin

In the Matter of the Search of:

3041 S. 56th Street, Apt. 49, Milwaukee, WI 53219 and any
vehicle located on the premises under the contro! of Brian
BRIDGES. See Attachment A.

Case No. [7- f- [35

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
im evidence of a crime;
CJ contraband, fruits of crime, or other items illegally possessed;
(] property designed for use, intended for use, or used in committing a crime;
CZ a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 U.S.C. § 922(a){1}(A)

The application is based on these facts: See attached affidavit.

OC) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

Special Agent Frank Rutter, ATF
__.Printed Name and Title

Sworn te before me and signed in my presence: \ (2a
Date: \

Judge 's signature

 

agistrate Judge

 

Printed Name and Title
AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

 

 

I, Frank Rutter, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a warrant to search the premises known as
3041 S. 56th Street, Apartment 49, Milwaukee, WI 53219, hereinafter
“PREMISES,” further described in Attachment A, for the things described in
Attachment B.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,
and Explosives (ATF), and have been since November 2015. As an ATF Agent, I
have conducted and participated in numerous investigations regarding the unlawful
possession of firearms by convicted felons in violation of 18 U.S.C. § 922(g)(1). I
have conducted firearm investigations involving violations of 18 U.S.C. § 922(a)(6),
commonly referred to as “lying and buying.” I have also conducted firearms
trafficking investigations and participated in those involving subjects dealing
firearms without a license in violation of 18 U.S.C. § 922(a)(1). I have had a variety
of formal, informal, and on the job training related to investigating subjects
suspected of dealing firearms without a license, and I have participated in the

execution of search warrants in which firearms and records were seized.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 2 of 27 Document 1
 

3. The facts in this affidavit come from my personal knowledge and
observations, my training and experience, and information obtained from other
investigators and witnesses. This affidavit is intended to show only that there is
sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

PROBABLE CAUSE

4. On December 26, 2018, the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) Milwaukee Field Office received a tip from the Wisconsin
Department of Justice that Rahsaan Lewis (DOB: xx/xx1976) had purchased a large
quantity of handguns during the month of December 2018.

5. Between December 26, 2018 and January 2, 2019, affiant collected and
reviewed ATF Form 4473's related to firearms purchased by Lewis. ATF Form 4473
is a firearm purchase record required by federal law to be completed when a Federal
Firearm Licensee (FFL) sells a firearm. This document must be completed by the
purchaser in the presence of the FFL from whom they are purchasing the firearm.
This document contains a wealth of information including, but not limited to, the
purchaser’s name, address, and a signed statement affirming they understand that
the repetitive purchase of firearms for the purpose of resale for livelihood and profit
without a Federal firearms license is a violation of Federal law. Additionally, this
document requires the purchaser to attest they are the actual purchaser of the

firearm and are not acquiring the firearm on behalf of someone else.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 3 of 27 Document 1
 

 

 

6. ATF records indicated that Lewis did not, and does not, have a federal
firearms license.

7. For background, Title 18, United States Code, Section 922(a)(1)(A)
provides in relevant part that it is unlawful for any person, “except a licensed
importer, licensed manufacturer, or licensed dealer, to engage in the business of... .
dealing in firearms, or in the course of such business to ship, transport, or receive any
firearm in interstate or foreign commerce.” Title 18, United States Code, Section
924(a)(1)(D) sets forth the penalty for a willful violation of that section. Title 18,
United States Code, Section 921(a)(11)(A) defines a “dealer” to mean “any person
engaged in the business of selling firearms at wholesale or retail.” Title 18, United
States Code, Section 921(a)(22) provides that the term “engaged in the business”
means, as applied to a dealer in firearms, “a person who devotes time, attention, and
labor to dealing in firearms as a regular course of trade or business with the principal
objective of livelihood and profit through the repetitive purchase and resale of
firearms, but such term shall not include a person who makes occasional sales,
exchanges, or purchases of firearms for the enhancement of a personal collection or
for a hobby, or who sells all or part of his personal collection of firearms.” Title 18,
United States Code, Section 921(a)(22), provides in part that the term “with the
principal objective of livelihood and profit” means “that the intent underlying the sale
or disposition of firearms is predominantly one of obtaining livelihood and pecuniary
gain, as opposed to other intents, such as improving or liquidating a personal firearms

collection.”

3
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 4of27 Document 1
 

8. Records showed that between November 8, 2018, and December 31,
2018, Lewis purchased approximately forty (40) handguns. Many of these firearms
were of the same make and model, which is not indicative of someone purchasing
firearms for their private collection. Additionally, the firearms purchased were new,
low cost models not considered to be antique or collectible firearms.

9. On January 2, 2019, affiant conducted an interview of Lewis at Lewis’s
residence. During this interview, Lewis explained, among other things, that he was
uncertain how many firearms he had purchased since November 2018 but believed it
to be approximately twenty five (25) or more.

10. Lewis said he had not been working since January 2018 due to an injury.
Lewis stated his worker’s compensation payments had stopped in November 2018,
which is when he began dealing with firearms because he needed to make money.
Lewis said that the money earned from firearm sales was his only source of income.

11. Lewis explained he kept his firearms inside his residence and had sold
approximately half of the firearms he had purchased since November 2018. Lewis
said he had most recently sold approximately ten (10) firearms at a gun show on
12/14/18. Lewis stated that his nephew had accompanied him, and that he still was
in possession of around ten (10) guns that he had purchased in the preceding month.

12. A federal warrant was obtained for the search of Lewis’s residence,
which was executed on January 11, 2019. Initially, Lewis was not present and, when
contacted by phone, said that he sold the remaining firearms in his possession since

the January 2, 2019 interview. When Lewis later arrived at the residence, he

4
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 5of27 Document 1
 

provided a different explanation and said that he had given at least two of the
remaining firearms to his nephew, “Brian Bridges.”

13. Pursuant to the search warrant, Lewis’s cellular phones were seized and
their contents were examined. The phone extractions contain evidence of
communications between Lewis and others regarding firearms purchases. Messages
found on the devices show that Lewis purchased firearms with the intention of
reselling those firearms to various acquaintances in and around Chicago, Ilinois.

14. Lewis’s phones also contained evidence of various conversations
regarding firearms with an individual using phone number 414-391-0488. This
number was saved as “Brian” in one of Lewis’s phones.

15. On June 12, 2019, this Court issued an Order requiring Sprint
Corporation to disclose certain records pursuant to 18 U.S.C. § 2703(d). See App. No.
13028. Documentation obtained from Sprint Corporation shows that telephone
number 414-391-0488 was associated with “Alex Bridges” during the relevant time
period.

16.  Affiant also collected and reviewed ATF Form 4473's related to firearms
purchased by BRIDGES. On each of these forms, BRIDGES provided his full name
as “Brian Alexander Bridges,” and the PREMISES as his address. On at least three
forms, he provided his telephone number as 414-391-0488.

17. On November 1, 2018, as Lewis was communicating regarding firearms

with a potential customer, he sent a text message to BRIDGES asking if BRIDGES

5
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 6of27 Document 1
 

wanted to go to Chicago with him. Lewis also asked his potential customer whether
he was interested in a Mossberg M715P .22 caliber pistol.

18. Later that evening, BRIDGES purchased a Mossberg M715P .22 caliber
pistol at Fleet Farm, a federal firearms licensee, in Germantown, Wisconsin.
BRIDGES completed ATF Firearm Transaction Form 4473, which was lawfully
required to finalize the firearm acquisition from Dunham’s. In response to Question
No. 11(a), BRIDGES stated that he was the actual buyer of the firearm. The initial
background response was delayed, and BRIDGES did not take possession of this
weapon until November 8, 2018.

19. On or about November 5, 2018, Lewis’s potential customer inquired as
to Lewis’s status. Lewis responded that he was “waiting on a mini draco” (a term that
generally refers to AK-style pistols, which bear some similarity in appearance and
form to the Mossberg model purchased by BRIDGES on November 1) that “we”
(believed to refer to himself and BRIDGES) ordered. Lewis’s potential customer
expressed interest in buying two of the Mossberg pistols, and a 4-minute phone call
followed. Later that morning, Lewis sent a link to BRIDGES with an online template
for a Firearms Bill of Sale. Lewis also later sent a printable template denoted
“Wisconsin Gun Bill of Sale.”

20. According to firearms transaction records, the Mossberg pistol was
transferred to BRIDGES on November 8, 2018, at 1:40 p.m. At or around that time,
BRIDGES re-certified that his answers on the ATF Form 4473 remained true, correct,

and complete. On November 8 at 2:06 p.m., Lewis informed his potential customer

6
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 7 of 27 Document 1
 

that he was on his way, and sent a picture that appeared to include the Mossberg
pistol purchased and received by BRIDGES. According to firearms transaction
records, BRIDGES purchased and received two more Mossberg M715P .22 caliber
pistols on November 10, 2018.

21. On the morning of November 16, 2018, BRIDGES purchased and took
possession of a Ruger EC9S 9mm pistol and a Taurus G2C 9mm pistol from
Dunham’s, a federal firearms licensee, in West Allis, Wisconsin. BRIDGES completed
ATF Firearm Transaction Form 4473, which was lawfully required to finalize the
firearm acquisition from Dunham’s. BRIDGES stated on ATF Firearm Transaction
Form 4473, Question No. 11(a), that he was the actual buyer of the firearm.

22. On the morning of November 17, 2018, Lewis sent a text message to
BRIDGES: “If they don't call me by 10 u should probably go try n get the others..so
we can get going.” Lewis also told a potential customer that he was trying to bring
him firearms that day.

23. Ator around 1:26 p.m. on November 17, 2018, BRIDGES purchased two
Taurus G2C 9mm pistols from Dunham’s, a federal firearms licensee, in West Allis,
Wisconsin. BRIDGES completed ATF Firearm Transaction Form 4473, which was
lawfully required to finalize the firearm acquisition from Dunham’s. BRIDGES stated
on ATF Firearm Transaction Form 4473, Question No. 11(a), that he was the actual
buyer of the firearms.

24. Notably, Lewis had purchased two of the same model on November 15,

but, due to a delayed background response, was unable to take possession of the guns

7
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 8 of 27 Document 1
 

immediately. Shortly after purchasing the firearms, BRIDGES sent Lewis a text
message: “Let’s roll!” Lewis asked BRIDGES, “Wut u get” and a phone conversation
took place. Subsequent communications to and from Lewis suggest that Lewis drove
to Chicago later that day.

25. On December 27, 2018, Lewis received a request for several firearms.
Lewis then texted BRIDGES that they “gotta get 5 9s” and included some math:
“2.35X2+115=585 a piece...90 x 5 = 450 + 2=225.” On December 28, 2018, BRIDGES
sent Lewis a text message asking for an update. Lewis responded he was at
Dunham’s. A few hours later, Lewis sent a text message to a potential customer
explaining that he was in Chicago with 9mm pistols for sale. Shortly thereafter,
BRIDGES sent Lewis a text message seeking an update. BRIDGES asked if Lewis
had sold four (4) or six (6) firearms. LEWIS responded he had only sold four (4)
firearms and that the purchasers were trying to lower the purchase price. BRIDGES
responded, “No. The deal is the deall.]”

26. On December 30, Lewis sent BRIDGES a text message indicating that
he had gotten an order that was too large to purchase at once and needed to be broken
down into “2 moves,” including “4 40s... 1 g2c..1 ec9.. in the morning.” Several
telephone calls between Lewis and BRIDGES’ phones followed.

27. The next day, Lewis sent a text message to BRIDGES explaining that
he had “hit Hwy,” apparently on his way to Chicago. Lewis later followed up with a
text message informing BRIDGES that Lewis’s daughter needed to be back in

Milwaukee by 1700 hours and the purchaser did not get off work until 2000 hours.

8
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 9of27 Document 1
Lewis explained they had to leave the firearms with Lewis’s father at his parents'
house. BRIDGES responded, “Are u kidding me man ... When we gone get tge I[sicl
moneyl?]”

28. On June 26, 2019, affiant reviewed information obtained from a public
record aggregating company commonly utilized by law enforcement, which revealed
the PREMISES as BRIDGES’ current listed address. Additionally, affiant was able
to verify with property management that BRIDGES was the sole tenant at the
PREMISES and had signed a one year Jease in November 2018. On the same date,
affiant reviewed State of Wisconsin Department of Transportation (WIDOT)
information, and BRIDES’ driver’s license listed the PREMISES as his residence as
recent as November 16, 2018.

29. Based on the investigation thus far, there is probable cause to believe
that physical evidence associated with firearms dealing in violation of federal law is
located at the PREMISES.

30. Further, affiant is aware, based on training, experience, and
information provided from other members of law enforcement, that evidence of
dealing firearms without a license is commonly found on electronic devices such as
computers and cellular phones. Affiant is aware that those engaged in the sale of
firearms, especially those like Lewis and BRIDGES, who do not have a brick and
mortar business location for selling firearms, communicate and coordinate their
activities with others associated with firearms sales. Affiant is aware that those

engaged in the sale of firearms often take, or cause to be taken, photographs, video,

9
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 10of27 Document 1
 

and other visual depictions of firearms, and typically keep and maintain these
photographs, video, and other visual depictions in cellular phones located on their
person or on other mediums such as computers and hard drives in areas where they
have exercised dominion and control.

31. Affiant is aware that cellular phones can be used to store information
including text messages, multimedia messages, and a history of incoming and
outgoing calls, contact/address book information, photographs, videos, GPS and other

location information, internet search history, and other data.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

32. As described above and in Attachment B, this application seeks
permission to search for records that might be found on the PREMISKS, in
whatever form they are found. One form in which the records might be found is data
stored on a computer’s hard drive or other storage media. Thus, the warrant applied
for would authorize the seizure of electronic storage media or, potentially, the
copying of electronically stored information, all under Rule 41(e)(2)(B).

33. Probable cause. I submit that if a computer or storage medium is
found on the PREMISES, there is probable cause to believe those records will be
stored on that computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a storage medium, deleted, or

viewed via the Internet. Electronic files downloaded to a storage medium can

10
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 11of27 Document 1
 

be stored for years at little or no cost. Even when files have been deleted,
they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained in
the file does not actually disappear: rather, that data remains on the storage
medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the storage medium that is
not currently being used by an active file—for long periods of time before they
are overwritten. In addition, a computer’s operating system may also keep a
record of deleted data in a “swap” or “recovery” file.

Cc. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain electronic
evidence of how a computer has been used, what it has been used for, and
who has used it. To give a few examples, this forensic evidence can take the
form of operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory “swap”
or paging files. Computer users typically do not erase or delete this evidence,
because special software is typically required for that task. However, it is
technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet directory or

“cache.”

11
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 12 of 27 Document 1
34. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only computer files that might serve as
direct evidence of the crimes described on the warrant, but also for forensic
electronic evidence that establishes how computers were used, the purpose of their
use, who used them, and when. There is probable cause to believe that this forensic
electronic evidence will be on any storage medium in the PREMISES because:

a. Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or edited, or of a

deleted portion of a file (such as a paragraph that has been deleted from a

word processing file). Virtual memory paging systems can leave traces of

information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information .

such as online nicknames and passwords. Operating systems can record

additional information, such as the attachment of peripherals, the
attachment of USB flash storage devices or other external storage media, and
the times the computer was in use. Computer file systems can record
information about the dates files were created and the sequence in which

they were created, although this information can later be falsified.

b. As explained herein, information stored within a computer and
other electronic storage media may provide crucial evidence of the “who,
what, why, when, where, and how” of the criminal conduct under

12
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 13 of 27 Document 1
 

investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In
my training and experience, information stored within a computer or storage
media (e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, internet
history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This
“user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. The existence or
absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media
activity can indicate how and when the computer or storage media was
accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic storage
media that connected with the computer, and the IP addresses through which
the computer accessed networks and the internet. Such information allows
investigators to understand the chronological context of computer or
electronic storage media access, use, and events relating to the crime under
investigation. Additionally, some information stored within a computer or

electronic storage media may provide crucial evidence relating to the physical

13
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 14 of 27 Document 1
 

_ location of other evidence and the suspect. For example, images stored on a
computer may both show a particular location and have geolocation
information incorporated into its file data. Such file data typically also
contains information indicating when the file or image was created. The
existence of such image files, along with external device connection logs, may
also indicate the presence of additional electronic storage media (e.g., a
digital camera or cellular phone with an incorporated camera). The
geographic and timeline information described herein may either inculpate or
exculpate the computer user. Last, information stored within a computer may
provide relevant insight into the computer user’s state of mind as it relates to
the offense under investigation. For example, information within the
computer may indicate the owner’s motive and intent to commit a crime (e.g.,
internet searches indicating criminal planning), or consciousness of guilt
(e.g., running a “wiping” program to destroy evidence on the computer or
password protecting/encrypting such evidence in an effort to conceal it from
law enforcement).

C. A person with appropriate familiarity with how a computer
works can, after examining this forensic evidence in its proper context, draw
conclusions about how computers were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact files, blocks, registry entries,

logs, or other forms of forensic evidence on a storage medium that are

14
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 15 of 27 Document 1
 

necessary to draw an accurate conclusion is a dynamic process. While it is
possible to specify in advance the records to be sought, computer evidence is
not always data that can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the scope of the
warrant.

e. Further, in finding evidence of how a computer was used, the
purpose of its use, who used it, and when, sometimes it is necessary to
establish that a particular thing is not present on a storage medium. For
example, the presence or absence of counter-forensic programs or anti-virus
programs (and associated data) may be relevant to establishing the user’s
intent.

35. Necessity of seizing or copying entire computers or storage media. In

most cases, a thorough search of a premises for information that might be stored on

storage media often requires the seizure of the physical storage media and later off-

site review consistent with the warrant. In lieu of removing storage media from the

premises, it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic picture of the

computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data

15
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 16 of 27 Document 1
 

recorded on the storage media, and to prevent the loss of the data either from
accidental or intentional destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be easily viewed on
site. Analyzing evidence of how a computer has been used, what it has been
used for, and who has used it requires considerable time, and taking that
much time on premises could be unreasonable. As explained above, because
the warrant calls for forensic electronic evidence, it is exceedingly likely that
it will be necessary to thoroughly examine storage media to obtain evidence.
Storage media can store a large volume of information. Reviewing that
information for things described in the warrant can take weeks or months,
depending on the volume of data stored, and would be impractical and
invasive to attempt onvsite.

b. ° Technical requirements. Computers can be configured in several
different ways, featuring a variety of different operating systems, application
software, and configurations. Therefore, searching them sometimes requires
tools or knowledge that might not be present on the search site. The vast
array of computer hardware and software available makes it difficult to know
before a search what tools or knowledge will be required to analyze the
system and its data on the Premises. However, taking the storage media off-
site and reviewing it in a controlled environment will allow its examination

with the proper tools and knowledge.

16
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 17 of 27 Document 1
 

c. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats that may
require off-site reviewing with specialized forensic tools.

36. Nature of examination. Based on the foregoing, and consistent with
Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or
otherwise copying storage media that reasonably appear to contain some or all of
the evidence described in the warrant, and would authorize a later review of the
media or information consistent with the warrant. The later review may require
techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of a hard drive to human inspection in order
to determine whether it is evidence described by the warrant.

37. Unlocking Apple brand devices: 1 know based on my training and
experience, as well as from information found in publicly available materials
including those published by Apple, that Apple devices are used by many people in
the United States, and that some models of Apple devices such as iPhones and
iPads offer their users the ability to unlock the device via the use of a fingerprint or
thumbprint (collectively, “fingerprint”) in lieu of a numeric or alphanumeric
passcode or password. This feature is called Touch ID.

a. If a user enables Touch ID on a given Apple device, he or she can
register up to 5 fingerprints that can be used to unlock that device. The user
can then use any of the registered fingerprints to unlock the device by

pressing the relevant finger(s) to the device’s Touch ID sensor, which is found

17
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 18 of 27 Document 1
 

in the round button (often referred to as the “home” button) at the bottom
center of the front of the device. In my training and experience, users of
Apple devices that offer Touch ID often enable it because it is considered to
be a more convenient way to unlock the device than by entering a numeric or
alphanumeric passcode or password, as well as a more secure way to protect
the device’s contents. This is particularly true when the user(s) of the device
are engaged in criminal activities and thus have a heightened concern about
securing the contents of the device.

b. In some circumstances, a fingerprint cannot be used to unlock a
device that has Touch ID enabled, and a passcode or password must be used
instead. These circumstances include: (1) when more than 48 hours has
passed since the last time the device was unlocked and (2) when the device
has not been unlocked via Touch ID in 8 hours and the passcode or password
has not been entered in the last 6 days. Thus, in the event law enforcement
encounters a locked Apple device, the opportunity to unlock the device via
Touch ID exists only for a short time. Touch ID also will not work to unlock
the device if (1) the device has been turned off or restarted; (2) the device has
received a remote lock command; and (8) five unsuccessful attempts to unlock
the device via Touch ID are made.

c. If Touch ID enabled Apple devices are found during a search of
the PREMISES, the passcode or password that would unlock such the devices

are presently unknown to law enforcement. Thus, it will likely be necessary

18
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 19 of 27 Document 1
 

to press the finger(s) of the user(s) of any Apple device(s) found during the
search of the PREMISES to the device’s Touch ID sensor in an attempt to
unlock the device for the purpose of executing the search authorized by this
warrant. Attempting to unlock the relevant Apple device(s) via Touch ID with
the use of the fingerprints of the user(s) is necessary because the government
may not otherwise be able to access the data contained on those devices for
the purpose of executing the search authorized by this warrant.

d. In my training and experience, the person who is in possession
of a device or has the device among his or her belongings at the time the
device is found is likely a user of the device. However, in my training and
experience, that person may not be the only user of the device whose
fingerprints are among those that will unlock the device via Touch ID, and it
is also possible that the person in whose possession the device is found is not
actually a user of that device at all. Furthermore, in my training and
experience, I know that in some cases it may not be possible to know with
certainty who is the user of a given device, such as if the device is found in a
common area of a premises without any identifying information on the
exterior of the device. Thus, it will likely be necessary for law enforcement to
have the ability to require any occupant of the premises to press their
finger(s) against the Touch ID sensor of the locked Apple device(s) found
during the search of the PREMISES in order to attempt to identify the

device’s user(s) and unlock the device(s) via Touch ID.

19
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 20 of 27 Document 1
 

e. Although I do not know which of a given user’s 10 fingerprints is
capable of unlocking a particular device, based on my training and experience
I know that it is common for a user to unlock a Touch ID-enabled Apple
device via the fingerprints on thumbs or index fingers. In the event that law
enforcement is unable to unlock the Apple device(s) found in the PREMISES
as described above within the five attempts permitted by Touch ID, this will
simply result in the device requiring the entry of a password or passcode
before it can be unlocked.

f. Due to the foregoing, I request that the Court authorize law
enforcement to press the fingers (including thumbs) of individuals found at
the PREMISES to the Touch ID sensor of the Apple brand device(s), such as
an iPhone or iPad, found at the PREMISES for the purpose of attempting to
unlock the device via Touch ID in order to search the contents as authorized
by this warrant.

CONCLUSION
38.  Isubmit that this affidavit supports probable cause for a warrant to
search the PREMISES described in Attachment A and seize the items described in

Attachment B.

20
Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 21 of 27 Document 1
 

ATTACHMENT A
Property to be searched

The property to be searched is 3041 S. 56% Street, Apt. 49, Milwaukee, WI
53219, as well as any vehicle located on the premises under the control of Brian
BRIDGES. The aforementioned property is further described as a two-story
apartment complex. The structure is a combination of brown brick and vertical
brown siding with some tan accents around the windows. The shared common
entryway has the numbers “3041” affixed on the right side of the door. There is a
shared underground parking garage beneath the structure and also an open air

parking lot to the North.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 22 of 27 Document 1
 

ATTACHMENT B
Property to be seized
1. All records relating to violations of 18 U.S.C. § 922(a)(1)(A), unlawful
firearms dealing, involving Brian BRIDGES and occurring after October 1, 2018,
including:

a. Firearms, magazines, or ammunition.

b. Records and information relating to the sale or transfer of
firearms, including manufacturers’ gun boxes and shipping containers, labels
and tags regarding pricing and sales, receipts relating to purchases or sales,
and ATF forms.

Cc. Records and information relating to laws or regulations
regarding the sale or transfer of firearms.

d. Ledgers, sales and customer lists, supplier information,
correspondence, notations, logs, receipts, journals, books, records, and other
documents noting the price, quantity, and/or times when firearms were
obtained, transferred, sold, distributed, and/or concealed.

e. Personal telephone books, address books, telephone bills,
photographs, letters, cables, telegrams, facsimiles, personal notes, documents
and other items or lists reflecting names, addresses, telephone numbers,
addresses or communications relating to the unlawful dealing of firearms

between LEWIS and any individuals connected to such activities.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 23 of 27 Document 1
 

f. Records of off-site storage locations, including but not limited to
safe deposit box keys and records, and records and receipts and rental
agreements for storage facilities.

g. Records, items and documents reflecting travel for the purpose
of participating in the purchase, sale, or transfers of firearms, such as
passports, airline tickets, bus tickets, vehicle rental receipts, credit card
receipts, taxi cab receipts, hotel and restaurant receipts, canceled checks,
maps, GPS information, internet searches, and records of calls reflecting
travel.

h. Indicia of occupancy, residency, or ownership of the premises
and things described in the warrant, including utility bills, telephone bills,
loan payment receipts, rent receipts, trust deeds, lease or rental agreements,
addressed envelopes, escrow documents and keys.

1. Photographs, videotapes or other depictions of assets, firearms,
or accomplices.

j. Bank account records, loan documents, wire transfer records,
money order receipts, postal express mail envelopes, bank statements, safe
deposit box keys and records, money containers, financial records and notes
showing payment, receipt, concealment, transfer, or movement of money
generated from unlawful dealing in firearms, or financial transactions related

to unlawful dealing in firearms.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 24 of 27 Document 1
2. For any computer or storage medium whose seizure is otherwise

authorized by this warrant, and any computer or storage medium that contains or

in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER’):

a. evidence of who used, owned, or controlled the COMPUTER at
the time the things described in this warrant were created, edited, or deleted,
such as logs, registry entries, configuration files, saved usernames and
passwords, documents, browsing history, user profiles, email, email contacts,
“chat,” instant messaging logs, photographs, and correspondence;

b. evidence of software that would allow others to control the
COMPUTER, such as viruses, Trojan horses, and other forms of malicious
software, as well as evidence of the presence or absence of security software
designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or
used to determine the chronological context of computer access, use, and
events relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it

relates to the crime under investigation;

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 25 of 27 Document 1
 

f. evidence of the attachment to the COMPUTER of other storage
devices or similar containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that
are designed to eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may
be necessary to access the COMPUTER;

j. documentation and manuals that may be necessary to access the
COMPUTER or to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used
by the COMPUTER;

l. records of or information about the COMPUTER’s Internet
activity, including firewall logs, caches, browser history and cookies,
“bookmarked” or “favorite” web pages, search terms that the user entered
into any Internet search engine, and records of user-typed web addresses;

m. contextual information necessary to understand the evidence
described in this attachment.

During the execution of the search of the premises described in Attachment

A, law enforcement personnel are authorized to press the fingers (including thumbs)

of individuals found at the premises to the Touch ID sensor of Apple brand

device(s), such as an iPhone or iPad, found at the premises for the purpose of

4

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 26 of 27 Document 1
 

 

attempting to unlock the device via Touch ID in order to search the contents as
authorized by this warrant.

As used above, the terms “records” and “information” includes all forms of
creation or storage, including any form of computer or electronic storage (such as
hard disks or other media that can store data); any handmade form (such as
writing); any mechanical form (such as printing or typing); and any photographic
form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile phones, tablets, server computers, and network hardware.

The term “storage medium” includes any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy disks,

flash memory, CD-ROMs, and other magnetic or optical media.

Case 2:19-mj-00135-DEJ Filed 07/15/19 Page 27 of 27 Document 1
